103 F.3d 116
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffrey BOZEMAN, Plaintiff-Appellant,v.G.E. SLEMP;  Major Bunch;  T.J. Gillespie;  S.K. Young;T.C. Bullock;  J.D. Netherland, Defendants-Appellees.
No. 96-7204.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 6, 1996.

Jeffrey Bozeman, Appellant Pro Se.
W.D.Va.
DISMISSED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant, a Virginia inmate, appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint for failure to state a claim upon which relief can be granted as provided in 28 U.S.C. § 1915A(b)(1) (1994), amended by Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996).  We have reviewed the record and the district court's opinion and agree that the complaint fails to state a claim upon which relief may be granted.  Accordingly, we dismiss the appeal on the reasoning of the district court.  Bozeman v. Slemp, No. CA-96-613-R (W.D.Va. July 29, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.